Case 1:20-cv-24464-BB Document 1 Entered on FLSD Docket 10/29/2020 Page 1 of 7


                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

                                             CASE NO:

 CARLOS SANCHEZ,

       Plaintiff,
 v.

 THE HOME DEPOT U.S.A., INC.,

       Defendant.
 ____________________________________/

            THE HOME DEPOT U.S.A., INC.’S NOTICE OF REMOVAL

       Defendant, THE HOME DEPOT U.S.A., INC., (“Home Depot”), by and

 through its undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and

 1446, and Rule 81(c) of the Federal Rules of Civil Procedure, hereby removes to this

 Honorable Court the action filed in the 11th Judicial Circuit in and for Miami-Dade

 County, Florida, Case No. 2020-018634-CA-01 with full reservation of rights,

 exceptions, and defenses, and states in support thereof:

                                   I.        BACKGROUND

       1.     On or about August 31, 2020 Carlos Sanchez, (“Plaintiff”), commenced

 the instant action by filing a Complaint in the 11th Judicial Circuit Court in and for

 Miami-Dade County, Florida. See Complaint attached as Exhibit “A.”

       2.     The Complaint was e-served on Home Depot on or about September 08,

 2020. See Summons attached as Exhibit “B.”

       3.     Plaintiff asserts generally that Home Depot maintained its premises in

 a negligent manner, resulting in Plaintiff’s alleged incident. See Ex. “A.”


                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24464-BB Document 1 Entered on FLSD Docket 10/29/2020 Page 2 of 7


       4.     The Complaint also generally alleges that this is an action for damages

 exceeding $30,000.00 exclusive of costs and interest. Id. at ¶ 1.

       5.     As of October 22, 2020, Plaintiff provided their Demand with medical

 bills and records related to treatment Plaintiff received related to the subject

 incident. Plaintiff’s demand totaled One Hundred and Fifty Thousand dollars and

 00/100 cents ($150,000.00)1.

       6.     This matter is removable based on diversity of citizenship of the parties,

 and because the amount in controversy is in excess of $75,000.00 exclusive of

 interest, attorney’s fees, and costs.

       7.     Home Depot attaches hereto, and makes a part of this notice, a copy of

 the process, pleadings, and other papers filed in the 11th Judicial Circuit Court in

 and for Miami-Dade County, Florida together with a docket sheet from the Clerk of

 the Court. See State Court Filings attached as Exhibit “C.”

       8.     Home Depot reserves the right to raise all defenses and objections in

 this action after the action is removed to this Court.

                               II.      REMOVAL IS TIMELY

       9.     In accordance with 28 U.S.C. § 1446(b)(3), Home Depot files this Notice

 of Removal within thirty (30) days of the date that the matter became removable.

       10.    Venue exists in the United States District Court for the Southern

 District of Florida, Miami Division, because the 11th Judicial Circuit Court in and for




 1 The medical records and demand referenced are not attached to this Motion to prevent any
 sensitive medical information from entering the public domain. These records will be made
 available to the Court upon request.
                                                     2

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24464-BB Document 1 Entered on FLSD Docket 10/29/2020 Page 3 of 7


 Miami-Dade County is located in the City of Miami, Florida, which is located within

 the United States District Court for the Southern District of Florida, Miami Division.

       III.   THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

       14.    Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

 jurisdiction of all civil actions where the matter in controversy exceeds the sum or

 value of $75,000.00, exclusive of interest and costs, and is between – citizens of

 different States.” This action satisfies the complete diversity of citizenship

 requirement of 28 USC § 1332(a)(1).

       A.     Citizenship of HOME DEPOT U.S.A., INC.

       15.    Home Depot U.S.A., Inc. is a foreign limited partnership which is, and

 was at the time the above captioned case was filed in State Court, a “resident” of

 Georgia and Delaware.

       16.    Home Depot U.S.A., Inc. is, and was at the time of filing the Complaint,

 an incorporated entity under the laws of the State of Delaware.

       17.    Home Depot U.S.A., Inc., at the time the Complaint was filed and

 currently, is a corporation that lawfully does business in numerous states but was

 not, and is not, incorporated in any state other than the State of Delaware.

       18.    The principal place of business for Home Depot U.S.A., Inc. is, and was

 at the time of filing the Complaint, Atlanta, Georgia.

       19.    At no time material has Home Depot U.S.A., Inc., or its general or

 limited partners, been a citizen of Florida. See Florida Department of State, Division

 of Corporations, and Detail by Entity Name attached as Exhibit “D.”



                                                    3

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24464-BB Document 1 Entered on FLSD Docket 10/29/2020 Page 4 of 7


       B.     Citizenship of the Plaintiff, Carlos Sanchez

       20.    Plaintiff, Carlos Sanchez, was at all times material to this action a

 resident of Miami-Dade County, Florida. Although Plaintiff’s Complaint does not

 specifically state Plaintiff’s citizenship, “[i]t is well established that a party’s

 residence is prima facie evidence of a party’s domicile,” and “[f]or purposes of

 diversity jurisdiction, a party’s domicile is equivalent to his citizenship.” Katz v. J.C.

 Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations omitted).

       21.    Here, Plaintiff alleges she is a resident of Miami-Dade County, Florida.

 See Ex. “A” at ¶ 3. Plaintiff’s Miami-Dade County, Florida residence is prima facie

 evidence of her domicile, which is equivalent to citizenship for purposes of

 establishing diversity. See Katz, 2009 WL 1532129 at *3.

                        IV.      AMOUNT IN CONTROVERSY

       22.    The amount in controversy in this lawsuit clearly exceeds $75,000.00.

 Although Plaintiff’s Complaint does not specify an amount in controversy other than

 the state court $30,000.00 jurisdictional minimum, it is clear from Plaintiff’s demand

 that the Plaintiff’s claimed damages exceed the jurisdictional minimum in this Court

 of $75,000.00. See Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla.

 June 1, 2009) (concluding the defendant met its jurisdictional burden of establishing

 the amount in controversy based on the medical records received from the plaintiff);

 see also Alshakanbeh v. Food Lion, LLC, No. 3:06-cv-1094-J-12HTS, 2007 U.S. Dist.

 LEXIS 20746 at **7-8 (M.D. Fla. March 23, 2007) (Used past and future medical

 costs to determine the amount in controversy exceeded $75,000.00); Mirras v. Time



                                                    4

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24464-BB Document 1 Entered on FLSD Docket 10/29/2020 Page 5 of 7


 Insurance Co., 578 F.Supp.2d 1351 (M.D. Fla. 2008) (Considered past medical

 expenses to determine the amount in controversy)

       23.    “In the Eleventh Circuit, a district court may consider the complaint

 and any later received paper from the plaintiff as well as the notice of removal and

 accompanying documents when deciding upon a motion to remand.” Katz, 2009 WL

 1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery v. Alabama Power Co., 483

 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a district court may consider

 evidence outside of the removal petition if the facts therein existed at the time of

 removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

 and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

 “Therefore, pre-suit settlement offers and demands may be considered in evaluating

 whether a case has been properly removed.” Id.

       24.    Plaintiff’s demand sufficiently and conclusively establishes by a

 preponderance of the evidence that the amount in controversy exceeds the requisite

 $75,000.00 jurisdictional minimum for this Court to retain jurisdiction. For example,

 in Katz v. J.C. Penney Corp., this Court concluded that the removing defendant

 properly established the amount in controversy by addressing information received

 from Plaintiff’s demand package. Katz, 2009 WL 1532129 at 4.

       25.    Accordingly, Home Depot has shown by a preponderance of the evidence

 that the amount in controversy exceeds the jurisdictional minimum, rendering

 removal proper.




                                                   5

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24464-BB Document 1 Entered on FLSD Docket 10/29/2020 Page 6 of 7


                                    V.       CONCLUSION

       Because the parties are citizens of different states, and because the amount in

 controversy exceeds Seventy-Five Thousand ($75,000.00) dollars exclusive of

 interest, fees, and costs, this action is removable pursuant to 28 U.S.C. §§ 1332, 1441

 and 1446. Upon filing of this Notice of Removal, Home Depot will promptly give

 written notice to Plaintiff and to the Clerk of the Circuit Court for the 11th Judicial

 Circuit in and for Miami-Dade County, Florida.

       WHEREFORE, Defendant, HOME DEPOT U.S.A, INC., respectfully requests

 the Notice of Removal be accepted as good and sufficient as required by law, and that

 the aforesaid action, case number Case No.: 2020-018634-CA-01 be removed to the

 United States District Court for the Southern District of Florida, Miami Division,

 and that this Court assume full and complete jurisdiction thereof and issue all

 necessary orders and grant all general equitable relief to which Home Depot is

 entitled.


       Dated: October 29, 2020
                                                Respectfully submitted,

                                                /s/Jennifer Miller Brooks
                                                Jennifer Miller, Esq.
                                                Florida Bar No.: 12465
                                                jmiller@hamiltonmillerlaw.com
                                                Zachary Doniger, Esq.
                                                Florida Bar No.: 1010218
                                                zdoniger@hamiltonmillerlaw.com
                                                HAMILTON, MILLER & BIRTHISEL, LLP
                                                Attorneys for Defendant
                                                150 Southeast Second Avenue, Suite 1200
                                                Miami, Florida 33131-2332
                                                Telephone: (305) 379-3686
                                                Facsimile: (305) 379-3690

                                                    6

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:20-cv-24464-BB Document 1 Entered on FLSD Docket 10/29/2020 Page 7 of 7




                              CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that on October 29, 2020, I electronically filed the

 foregoing document with the Clerk of the Court using CM/EFC. I also certify that

 the foregoing document is being served this day on all counsel of record or pro se

 parties identified on the attached Service List in the manner specified, either via

 transmission of Notices of Electronic Filing generated by CM/ECF or in some other

 authorized manner for those counsel or parties who are authorized to receive

 electronically Notices of Electronic Filing.

                                                         /s/ Jennifer Miller Brooks
                                                         Jennifer Miller




                                        SERVICE LIST

 STABINSKI & FUNT, P.A.
 Leidy N. Cuervo, Esquire
 Florida Bar No.:1008082
 757 N.W. 27th Avenue
 Third Floor
 Tel: (305) 643-3100
 Fax:(305) 643-1382
 Email: lcuervo@stabinskilaw.com




                                                    7

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
